[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                             JUNE 17, 2010
                                 No. 09-15390                 JOHN LEY
                             Non-Argument Calendar              CLERK
                           ________________________

                      D. C. Docket No. 09-20041-CR-JAL

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ARACELIS LLANOS,
a.k.a. Yvonne Rodriguez,
a.k.a. Sally,

                                                           Defendant-Appellant.


                           ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (June 17, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Aracelis Llanos appeals her 18-month downward variance sentence imposed

following her guilty plea to making false, fictitious, or fraudulent claims on tax

returns, 18 U.S.C. § 287. Llanos asserts the district court imposed a substantively

unreasonable sentence because two other defendants—Providencia Llanos and

Caprice Battle—received only house arrest and probation instead of a custodial

sentence. She argues the district court did not comply with § 3553(a)(6), which

indicates one factor the court must consider is the need to avoid unwarranted

sentence disparities. After review, we affirm Llanos’s sentence.1

       In proving a court abused its discretion in imposing a sentence, the party

challenging that sentence “bears the burden of establishing that the sentence is

unreasonable in the light of both that record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). Though sentences

within the Guidelines are not entitled to a presumption of reasonableness, the

Guidelines are considered to be “central to the sentencing process” and the

imposition of a sentence within the Guidelines is ordinarily expected to be

reasonable. Id. at 787-88.

       Specifically, § 3553(a)(6) “addresses unwarranted sentence disparities

among federal defendants who are similarly situated . . . .” United States v.


       1
         The substantive reasonableness of a sentence is reviewed for abuse of discretion. United
States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).

                                                2
Docampo, 573 F.3d 1091, 1102 (11th Cir. 2009), cert. denied, No. 09-7833 (U.S.

Apr. 5, 2010). Prior to the Supreme Court’s holding the Guidelines were advisory

in United States v. Booker, 125 S. Ct. 738 (2005), we held “[d]isparity between the

sentences imposed on codefendants is generally not an appropriate basis for relief

on appeal.” United States v. Regueiro, 240 F.3d 1321, 1325-26 (11th Cir. 2001).2

       The district court imposed a substantively reasonable sentence. Llanos was

responsible for a greater loss amount than Providencia or Battle. She also

shoplifted three days after pleading guilty and lied about it to her probation officer.

Under those circumstances, the district court did not abuse its discretion in

imposing a custodial sentence because her situation was different and a different

sentence was warranted. Thus, we affirm Llanos’ sentence.

       AFFIRMED.




       2
        In this case, the parties are not strictly codefendants. Although the parties appear to
have committed similar conduct under a similar set of facts, their cases were separate.

                                                 3